Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 12, 17, 19, 28 and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuen et al. (pub. no. 201900963673).
Regarding claim 1, Yuen discloses a method comprising:  receiving at least one frame of a video targeted for display on a main display (“ In accordance with some implementations of the present disclosure, a computing device can be used to augment primary information presented in the display screen of a portable device. “Primary information” can refer to any information that is presented by the physical display screen of a portable device, where the primary information can include any or some combination of the following: text, an image, a video, and so forth”, [0011]);  


receiving metadata associated with the at least one frame of the video (“The computing device 300 further includes a communication interface 306 that can communicate over a link (either a wired link or a wireless link) with a remote device. In some examples, the processor(s) 304 can receive metadata associated with the primary information that is being displayed by the portable device display screen 106. The metadata can be received from the portable device 108, such as over a BLUETOOTH link, a WI-FI link, a Near-Field Communication (NFC) link, or any other link between the computing device 300 and the portable device 108. Alternatively, the communication interface 306 can receive the metadata from a different device, such as from a remote server that also provides the primary information for display by the portable display screen 106”, [0030]), 

the metadata being targeted for display on a supplemental display (“The computing device that can be used to augment the primary information presented in the portable device display screen can be a head-mounted device, or another type of computing device, such as a smart watch and so forth. The augmenting of the primary information displayed by the display screen of the portable device can be accomplished by generating a virtual display screen (or multiple virtual display screens) that contain(s) supplemental information for supplementing the primary information. “Supplemental information” can refer to any information that is associated with the primary information”, [0011]; “FIG. 1B shows the view of the user 101 of FIG. 1A, where the view includes primary information displayed in the display screen 106 of the portable device 108, and supplemental information in virtual display screens 110 and 112 displayed by the display device 104 of the head-mounted device 102”, [0016]; “The display screen 106 of the portable device 108 displays primary information, such as information of a web page that a user is browsing, a video clip, a document that the user is editing or reviewing, or any other type of information. In FIG. 1B, it is assumed that the display device 104 of the head-mounted device 102 is displaying two virtual display screens 110 and 112 that display respective supplemental information A and supplemental information B that augment the primary information. For example, if the primary information is a video clip, the supplemental information can include a title of the video clip, the actors in the video clip, date of creation of the video clip, and any other information”, [0018]); 

and  formatting the metadata for display on the supplemental display (“Based on the metadata regarding the primary information being presented in the portable device display screen 106, the processor(s) 304 can generate supplemental information 308 for display in a virtual display screen 310 (or multiple virtual display screens) displayed by a display device 312 of the computing device 300. The supplemental information 308 can be extracted from the received metadata, or alternatively, the processor(s) 304 can use the metadata to retrieve the supplemental information 308 from a remote source, such as the portable device 108, a remote server, and so forth. For example, the metadata that is received by the computing device 300 pertaining to the primary information being displayed by the portable device display screen 106 can include a uniform resource locator (URL) or other locator information, where the locator information can identify a location of the supplemental information 308. The processor(s) 304 can use the locator information to access a remote device to retrieve the supplemental information 308”, [0031]).
Regarding claim 3, Yuen discloses the supplemental display is associated with an augmented reality (AR) headset, and  the formatting of the metadata for display includes formatting the metadata for display on the AR headset, the method further comprising displaying the formatted metadata on the AR headset ([0011] & [0016]).
Regarding claim 12, Yuen discloses the metadata includes first metadata received from a first remote device, and  second metadata received from a second remote device (“The metadata can be received from the portable device 108, such as over a BLUETOOTH link, a WI-FI link, a Near-Field Communication (NFC) link, or any other link between the computing device 300 and the portable device 108. Alternatively, the communication interface 306 can receive the metadata from a different device, such as from a remote server that also provides the primary information for display by the portable display screen 106”, [0030]).
Claims 17, 19 and 28 are directed to an article of manufacture containing code that implements the methods of claims 1, 3 and 12 respectively and are rejected for the same reasons as claims 1, 3 and 12 respectively.
Regarding claim 35, Yuen discloses a non-transitory computer-readable storage medium having stored thereon computer executable program code which, when executed on a computer system, causes the computer system to perform a method comprising:  receiving at least one frame of a video configured to be displayed within a boundary of a main display ([0011]);  

receiving metadata associated with the at least one frame of the video ([0030]), 

the metadata being configured to be displayed outside the boundary of the main display ([0016], [0018]);  

formatting the metadata for display outside the boundary of the main display; and  displaying, outside the boundary of the main display, the metadata ([0031]).
Claim(s) 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nam et. al. (pub. no. 20050017890).
Regarding claim 33, Nam discloses a method comprising: receiving a video; separating the video into a first layer including video data and at least one  second layer including metadata (“ In FIG. 5, digital cable broadcast adopting an OpenCable standard protocol is shown by way of example. The remote transmitting/receiving device 500 comprises a point of deployment (POD) 510 for receiving out-of-band data; a demultiplexer (DEMUX) 505 for separating data including sections from an in-band signal selected by a user 570”, [0027]); 

generating a stylesheet for displaying the metadata on at least one device ("The remote control device 550, e.g., a bidirectional infrared remote control device, comprises a second infrared transmitting/receiving unit 565 for transmitting and receiving data in an XML format having display information and position information to and from the remote transmitting/receiving device 500; a display manager 560 for parsing the data in the XML format, providing display information corresponding to the relevant position information [0027]); 

adding the stylesheet to the metadata (“Then, the XML data processing unit 515 converts the data received from the DEMUX 505 or the POD 510 to data in the XML format, and the XML data-managing unit 525 constructs a separate database (not shown) to manage the data converted by the XML data processing unit 515”, [0029]; “When the user 570 selects specific display information on the touch screen 555, the display manager 560 extracts position information on the selected information and transfers it to the second infrared transmitting/receiving unit 565. The second infrared transmitting/receiving unit 565 transmits the position information to the first infrared transmitting/receiving unit 530. The position information is in turn transferred to the XML data-managing unit 525. The XML data-managing unit 525 provides the user with detailed information corresponding to the transferred position information through the display unit 520”, [0032]); 

communicating the first layer in a first data packet; and communicating the at least one second layer in at least one second data packet (“The remote transmitting/receiving device 500 receives data introduced via the DEMUX 505 for separating section data and application data in an in-band channel selected by the user, and out-of-band data introduced via the POD 510 regardless of a user's selection in case of an OpenCable host”, [0028]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 5, 7, 6,  9, 10, 11, 14, 18, 22, 23, 25, 26, 27, 30 & 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (pub. no. 201900963673) in view of Nam et. al. (pub. no. 20050017890).
Regarding claims 2, 14, 18, 30 and 36 it is noted that Yuen does not explicitly disclose first layer with video and a second layer with data.  Nam however, discloses a first layer with video and a second layer with data ([0027] & [0028]).  Exemplary rationales that may support a conclusion of obviousness include: combining prior art elements according to known methods to yield predictable results.  Here both Yuen and Nam are directed to networked multimedia presentation systems.  To implement the network topology of Nam in the Yuen invention would be to combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Yuen to use the network topology of Nam.  To do so would allow the system to be used in open cable systems thereby increasing the potential market.
Regarding claims 5, 7, 9,  21, 23 and 25, it is noted that Yuen does not disclose displaying metadata on the main display in response to a user action.  Nam however, discloses displaying metadata on the main display in response to a user action (“When the user 570 selects specific display information on the touch screen 555, the display manager 560 extracts position information on the selected information and transfers it to the second infrared transmitting/receiving unit 565. The second infrared transmitting/receiving unit 565 transmits the position information to the first infrared transmitting/receiving unit 530. The position information is in turn transferred to the XML data-managing unit 525. The XML data-managing unit 525 provides the user with detailed information corresponding to the transferred position information through the display unit 520”, [0032]).
Exemplary rationales that may support a conclusion of obviousness include applying a known technique to a known product ready for improvement to yield predictable results  Here both Yuen and Nam are directed to interactive multimedia presentation systems.  To implement the menu display and user input in the Yuen invention would be to apply a known technique to a known product ready for improvement to yield predictable results .  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Yuen to use interactive menu with user input of Nam.  To do so would enable an intuitive user interface for the AR headset thereby increasing the perceived entertainment value of the system.
Regarding claims 10 & 26, Yuen discloses the computing device is at least one of a laptop computer, a desktop computer, a television, a smart watch, a tablet, and a mobile device (“The computing device that can be used to augment the primary information presented in the portable device display screen can be a head-mounted device, or another type of computing device, such as a smart watch and so forth”, [0011]).
Regarding claims 11 & 27, it is noted that Yuen does not disclose metadata that discloses formatting information for a display.  Nam however, discloses metadata that discloses formatting information for a display (“The display manager 560 parses the XML data received from the second infrared transmitting/receiving unit 565, separates the parsed data into position information and display information and displays them on the touch screen 555. That is, the same information is displayed on both the display unit 520 of the remote transmitting/receiving device 500 and the touch screen 555 of the remote control device 550, thus allowing the user 570 to manipulate the service by using the touch screen 555 of the remote control device 550”, [0031]).  
Exemplary rationales that may support a conclusion of obviousness include applying a known technique to a known product ready for improvement to yield predictable results  Here both Yuen and Nam are directed to interactive multimedia presentation systems.  To implement the menu display and user input in the Yuen invention would be to apply a known technique to a known product ready for improvement to yield predictable results .  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Yuen to use interactive menu with user input of Nam.  To do so would enable an intuitive user interface for the AR headset thereby increasing the perceived entertainment value of the system.
Regarding claims 6 & 22, it is noted that the combination of Yuen and Nam does not disclose a time based trigger for hiding an interface.  However, the examiner takes OFFICIAL NOTICE that menu timeouts were notoriously well known to a person having ordinary skill in the art as of the effective filing date of the claimed invention.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Yuen & Nam invention to hide an invoked menu after a timeout.  To do so would enable the continuation of a viewing session without additional user input thereby reducing the friction of operation.
Claim 4, 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (pub. no. 201900963673) in view of Abe (pub. no. 20200342685).
Regarding claims 4, 20 and 37, it is noted that Yuen does not disclose hiding a metadata display based on gaze direction.  Abe however teaches removing metadata displays based on gaze direction (“The display control unit 140 makes the display to display a back surface shape of the target object detected by the three-dimensional sensor with respect to the front in a gaze direction by superimposing and displaying a three-dimensional model corresponding to a shape viewed from the front in the gaze direction on the target object. In addition, the display control unit 140 makes it possible to hide superimposed display of regions other than a specific range in the gaze direction”, [0035]).
Exemplary rationales that may support a conclusion of obviousness include applying a known technique to a known product ready for improvement to yield predictable results  Here both Yuen and Abe are directed to AR systems.  To implement hiding displayed metadata according to gaze would be to apply a known technique to a known product ready for improvement to yield predictable results .  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Yuen to implement the gaze based hiding of displayed metadata as taught by Abe.  To do so would reduce distractions when the user was otherwise engaged thereby increasing the perceived entertainment value of the system.
Claim 15 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (pub. no. 201900963673) in view of  Gupta (pub. no. 20190130655).
Regarding claims 15 and 31, it is noted that Yuen doesn’t disclose metadata that is a 3d object.  Gupta however, teaches metadata that is a 3d object (“The series of steps may also include the media guidance application determining a placement position for the supplemental 3D AR content within the viewing area. In some embodiments, this determination includes: matching the viewing angle of the supplemental 3D AR content with the position of the user within the viewing area; and matching the body position of an actor with the shape and position of the furniture within the viewing area. For example, the media guidance application may identify all sub-areas in the viewing area, where the viewing angle for Keanu Reeves from Keanu Reeves discusses Neo Bullet-time Scene” is compatible with the position of the user. In some embodiments, the media guidance application may then identify all furniture pieces in those sub-areas. In some embodiments, the media guidance application may then match the body position of Keanu Reeves in “Keanu Reeves discusses Neo Bullet-time Scene” supplemental AR content with the shape of each identified piece of furniture. The placement positions may be determined to be a location of the piece of furniture that matches the aforementioned criteria.

The method further includes providing the supplemental 3D AR content for display at the determined placement position simultaneously with providing the current scene of the media content to the user device. For example, a 3D avatar of Keanu Reeves from “Keanu Reeves discusses Neo Bullet-time Scene” may be provided for display as sitting in a chair in the living room simultaneously with the 2D “Matrix” movie being provided for display at the TV screen adjacent to the chair”, [0020] & [0021]).
Exemplary rationales that may support a conclusion of obviousness include applying a known technique to a known product ready for improvement to yield predictable results  Here both Yuen and Gupta are directed to AR systems that include streaming video.  To implement the 3d object in the metadata of Yuen would be to apply a known technique to a known product ready for improvement to yield predictable results .  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Yuen to implement the 3d object in the metadata of taught by Gupta.  To do so would enable a more immersive content thereby increasing the entertainment value of the system.
Claim 16 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (pub. no. 201900963673) in view of Paul et al. (pub. no. 20180190025).
Regarding claims 16 and 32, it is noted that Yuen doesn’t disclose metadata includes at least a portion of a spherical video.  Paul however teaches metadata includes at least a portion of a spherical video (“The nested content item module 108 can provide related content items for objects identified within virtual content items. Related content items can be nested within virtual content items and presented in various formats. For example, a related content item can be presented as a 2D content item within a virtual content item. In another example, a related content item can be presented as a 3D content item, such as a virtual object, within a virtual content item. In an additional example, a related content item can also be a virtual content item, such as a spherical video, and the related content item can be accessed from within the virtual content item. For instance, if presentation of the related content item is triggered, a user interface can pause presentation of the virtual content item and present the related content item. In some embodiments, nested content items can be provided in a layer that is created for a virtual content item. For example, a layer can be created on top of a virtual content item in order to provide metadata and/or information relating to related content items. In certain embodiments, the nested content item module 108 can identify objects within virtual content items in or near real time. For example, related content items can be determined and provided within a virtual content item in real time as the virtual content item is being recorded and uploaded to a server. The nested content item module 108 is described in more detail herein. All examples herein are provided for illustrative purposes, and there can be many variations and other possibilities”, [0034].
Exemplary rationales that may support a conclusion of obviousness include applying a known technique to a known product ready for improvement to yield predictable results  Here both Yuen and Paul are directed to virtual content presentation systems.  To implement nested content including spherical video in the metadata of Yuen would be to apply a known technique to a known product ready for improvement to yield predictable results .  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Yuen to implement nested content including spherical video in the metadata of taught by Paul.  To do so would enable a more immersive content thereby increasing the entertainment value of the system.
Claim 13 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (pub. no. 201900963673) in view of OFFICIAL NOTICE. 
Regarding claims 13 & 29, it is noted that the combination of Yuen does not disclose the video is associated with a game.  However, the examiner takes OFFICIAL NOTICE game videos would have been notoriously well known to a person having ordinary skill in the art as of the effective filing date of the claimed invention.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Yuen invention to show a video game as the video.  To do so would cater to user preference thereby increasing the popularity of the system.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et. al. (pub. no. 20050017890) in view of Luo et al. (pub. no. 20210374839).
Regarding claim 34, it is noted that Nam does not disclose recognizing one object in video data and adding a label to the object in the metadata.  Luo however, teaches recognizing one object in video data and adding a label to the object in the metadata (“The augmented reality content generating system 128 may determine one or more objects related to the third-party content 130. In one or more examples, the third-party providing the third-party content 130 may provide metadata indicating one or more objects and respective locations of the one or more objects included in at least one of image content or video content included in the third-party content 130. In one or more additional examples, the augmented reality content generating system 128 may analyze the third-party content 130 to determine one or more objects included in the third-party content 130. For example, the augmented reality content generating system 128 may implement one or more object recognition techniques to identify one or more objects included in the third-party content 130. These can include, for example, appearance-based processes that search for features such as edges, changes in lighting or color, or changes in shape or size. Various other techniques utilize gradient generation and matching or histogram analysis for object recognition. Other techniques include feature-based techniques, such as may utilize interpretation trees, geometric hashing, or invariance analysis. Moreover, techniques such as scale-invariant feature transform (SIFT) or speeded up robust features (SURF) techniques can also be used within the scope of the subject technology. In one or more illustrative examples, the augmented reality content generating system 128 may detect facial features of individuals included in the third-party content 130. In these situations, the augmented reality content generating system 128 may implement a template matching technique, a neural network technique (e.g., using a deep neural network, or a convolutional neural network), and the like), a Fisher linear discriminant technique, a maximal rejection classifier technique, a support vector machine technique, an edge filtering technique, an edge detection technique, and the like.

The augmented reality content generating system 128 may store data corresponding to objects included in the third-party content 130 as objects data 132. The objects data 132 may include one or more identifiers of one or more objects. For example, the augmented reality content generating system 128 may classify objects included in the third-party content 130. In various examples, an object included in the third-party content 130 may be classified according to a category related to the object. An object included in the third-party content 130 may also be classified based on an amount of similarity in relation to an object included in a library of objects stored by the database(s) 118. In one or more examples, the library of objects stored by the database(s) 118 may indicate characteristics of objects and identifiers of objects. In situations where the third-party content 130 includes facial features, the objects data 132 may indicate one or more facial features included in the third-party content 130, such as an eye, a nose, a mouth, lips, an ear, an eyebrow, eyelashes, combinations thereof, and the like. The objects data 132 may also include location data indicating locations of one or more objects included in at least one of images or videos included in the third-party content 130. The location data may indicate locations of pixels related to an object included in an image or video of the third-party content 130”, [0035] & [0036]).
Exemplary rationales that may support a conclusion of obviousness include: combining prior art elements according to known methods to yield predictable results.  Here both Nam and Luo are directed to networked multimedia presentation systems.  To implement object recognition and tagging of the Luo invention in Nam  would be to combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Nam to use the object recognition and tagging of Luo.  To do so would allow automatic generation of metadata thereby increasing the amount of video content.
Allowable Subject Matter
Claims 8 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715